                Case 21-10023-JTD        Doc 323      Filed 09/01/21   Page 1 of 1


First Name    Last Name      Party Representing                Firm Name
Domenic       Pacitti        Pacific Life Insurance Company    Klehr Harrison Harvey Branzburg LLP
Curtis        Miller         Marriott International            Morris Nichols Arsht & Tunnell LLP
Linda         Casey          United States Trustee
Michael       Spiegeland     Marriott International            Marriott
Timothy       Cairns         Debtpr                            Pachulski Stang Ziehl & Jones LLP
James         Decker         Debtor
Grant         Stein          Pacific Life Insurance Company    Alston & Bird LLP
David         Wender         Pacific Life Insurance Company    Alston & Bird LLP
Matthew       Harvey         Marriott International            Morris Nichols Arsht & Tunnell LLP
Larry         Halperin       Debtor
David         Manderscheid   Marriott International            Marriott
Aaron         Stulman        Enseo, Inc.                       Potter Anderson & Corrron LLP
Judge         Dorsey         U.S. Bankruptcy Judge
Laura Davis   Jones          Debtors                           Pachulski Stang Ziehl & Jones LLP
Lindsay       Harrison       Marriott International            Jenner & Block
Itai          Raz            Debtor                            Pryor Cashman LLP
David         Bertenthal     Debtor                            Pachulski Stang Ziehl & Jones LLP
Bryan         Mohler         Wardman Hotel Owner, L.L.C.       Pryor Cashman LLP
Ori           Katz           Marriott International            Sheppard Mullin
Alex          Wolf           Bloomberg
Michael       Martinez       Marriott International            Marriott International
David         Zubkis         Reorg Research                    Reorg Research
Matthew       Talmo          Marriott International            Morris Nichols Arsht & Tunnell LLP
Geoffrey      Williams       Pacific Life                      Alston & Bird LLP
